Buck, J.
We think the decision of this court in the action of Haas v. Billings, 42 Minn. 63, (43 N. W. Rep. 797,) controls the questions raised by the demurrer in this case, and the doctrine there' stated should be considered as the settled law in regard to that class of cases. The complaint in this action does not fully set' out the material facts necessary in a complaint in an action brought under 1878 G. S. ch. 66, § 285, but we place our decision upon the rules of law as laid down in Hass v. Billings.
The order of the court below sustaining the defendant’s demurrer to the plaintiff’s complaint is affirmed.